EXCHANGE AGREEMENT

This Exchange Agreement (the “Agreement”) is made and entered into effective
this 30, day of November, 2012 by and among Home Training Initiative Ltd, an
entity organized under the laws of the United Kingdom (“HT”), Five5Five PTE
Ltd., an entity organized under the laws of Singapore, and the sole shareholder
of HT (the “HT Shareholder”) on the one hand; and BnetEFactor, Inc., a Nevada
corporation (“BnetEFactor”), on the other hand.  




RECITALS

The Board of Directors of BnetEFactor and the Board of Directors of HT, and the
HT Shareholder have adopted resolutions approving and adopting the proposed
transaction whereby BnetEFactor will acquire from the HT Shareholder all of the
issued and outstanding shares of HT in exchange for shares of common stock of
BnetEFactor (the "Exchange"), upon the terms and conditions set forth in this
Agreement.




The HT Shareholder owns the number of HT shares identified on the Signature
Page.




 

HT will enter into this Agreement for the purpose of evidencing its consent to
the consummation of the Exchange and for the purpose of making certain
representations, warranties, covenants and agreements.




NOW THEREFORE, for the mutual consideration set out herein, and other good and
valuable consideration, the sufficiency of which is hereby acknowledged, the
parties agree as follows:

AGREEMENT

ARTICLE I

THE EXCHANGE AND THE TRANSACTION




1.1

The Exchange.   Upon the terms and subject to the conditions hereof, at the
Closing (as hereinafter defined), the HT Shareholder will sell, convey, assign,
transfer and deliver to BnetEFactor, certificates or other evidence representing
all issued and outstanding HT shares (the “HT Shares”), and BnetEFactor will
issue to the HT Shareholder, in exchange for such HT shares, a stock certificate
representing an aggregate of 2,700,000 shares of BnetEFactor common stock after
giving effect to the 16-for-1 forward split contemplated under Section 1.3 of
this Agreement (“Exchange Shares”).




1.2

Closing. The closing of the Exchange (the "Closing") shall take place at such
time and place as mutually determined by the parties as may be mutually agreed
upon by the parties when all conditions precedent have been met and all required
documents have been delivered (“Closing Date”). The documents to be delivered at
Closing are set forth in Article X of this Agreement.




1.3

Conditions Precedent to Closing. This Agreement, and the transactions
contemplated hereby, the obligations of BnetEFactor to deliver the Exchange
Shares, the delivery the HT Shares, and the Parties to satisfy their other
obligations hereunder shall be subject to the fulfillment by the Parties (or
waiver by the Parties), at or prior to the Closing, of the following conditions,
which the Parties agree to use their best efforts to cause to be fulfilled:




(a)

Representations, Performance. As of the Closing, the representations and
warranties contained in this Agreement shall be true at and as of the date
hereof and shall be repeated and shall be true at and as of the Closing with the
same effect as though made at and as of the Closing.




(b)

Consents.  Any required consent to the transactions contemplated by this
Agreement shall have been obtained or waived.




(c)

Competition of the Bnet-EFactor Asset Purchases by BnetEFactor and Change in
Capitalization. (1) BnetEFactor has completed the acquisition of certain Assets
of Bnet Communications, Inc. a Nevada corporation





(the “Bnet Assets”) and certain assets of EFactor, Inc., a Delaware corporation,
collectively the (the “Bnet-EFactor Asset Purchases”); and (2) BnetEFactor has
received all approvals and clearance from all financial industry regulatory
authority, state regulatory agencies associated with its implementation of a
16-for-1 forward split of its issued and outstanding common stock.




(d)

Consents and Approvals.  All consents, approvals, authorizations, qualifications
and orders of governmental or regulatory bodies which are (1) necessary to
enable BnetEFactor to fully operate the business of HT as contemplated from and
after the Closing shall have been obtained and be in full force and effect, or
(2) necessary for the consummation of the transactions contemplated hereby,
shall have been obtained.  Any notices to or consents of any party to any
agreement or commitment constituting part of the transactions contemplated
hereby, or otherwise required to consummate any such transactions, shall have
been delivered or obtained.




(e)

Legal Opinion.  HT has provided BnetEfactor with an opinion of legal counsel,
satisfactory to BnetEFactor, that the Exchange of the HT Shares for the Exchange
Shares does meets all, if any applicable Government Authorizations under the
laws of the United Kingdom.




1.4

Post Closing Financial Statements.  The parties acknowledge that BnetEFactor is
required to file with the SEC a Form 8-K within four days following the Closing.
The parties acknowledge that such Form 8-K must provide Form 10 information
about HT.  The parties further acknowledge that the financial statements of
EFactor required by Regulation of S-X, as adopted by the SEC, together with
proforma financial statements, must be filed with such Form 8-K.  HT and HT
Shareholder shall take all action necessary to provide BnetEFactor with Form 10
information about HT and to cause such required financial statements to be filed
within the required time period.







ARTICLE II

DEFINITIIONS




For purposes of this Agreement, the Exhibit and Schedules attached hereto, the
following terms shall have the meanings specified or referred to below, unless
the context otherwise requires:

  “Affiliate” means with respect to a specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, the specified Person; it being
understood and agreed that, for purposes of this definition, the term “control”
means the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or other ownership interest, by contract or
otherwise.

“Agreement” means this Exchange Agreement, including all amendments hereof and
all Exhibits and Schedules hereto.

“Closing” has the meaning set forth in Section 1.2.

“Closing Date” has the meaning set forth in Section 1.2.

“Consent” means any approval, consent, ratification, waiver, or other
authorization, release or similar action that is necessary (including any
Governmental Authorization).

“Conversion Shares” has the meaning set forth in Section 1.3

“Disclosure Schedule” means the schedule of exceptions attached hereto and
incorporated herein.  

 “Exchange” means the exchange of the HT Shares for Exchange Shares at the
Closing pursuant to the terms and conditions of this Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.





“Exchange Shares” means the shares of BnetEFactor Common Stock to be issued to
the HT Shareholder in the Exchange.

“Financial Statements of HT” has the meaning set forth in Section 4.2.

“Financial Statements of BnetEFactor” has the meaning set forth in Section 5.3.

“GAAP” means United States generally accepted accounting principles as in effect
from time to time.

“Governmental Authorizations” means any:  (a) permit, license, certificate,
franchise, concession, approval, consent, ratification, permission, clearance,
confirmation, endorsement, waiver, certification, designation, rating,
registration, qualification or authorization issued, granted, given or otherwise
made available by or under the authority of any Governmental Body or pursuant to
any Law; or (b) right under any contract with any Governmental Body.  

“Governmental Body” means any (i) nation, state, county, city, town, village,
district, or other jurisdiction of any nature; (ii) federal, state, local,
municipal, foreign, or other government; (iii) governmental or
quasi-governmental authority of any nature, including any governmental agency,
branch, department, board, official, or entity and any court or other tribunal;
(iv) body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory, or taxing authority or power of any
nature; and any Person, directly or indirectly, owned by and subject to the
control of any of the foregoing.

“Intellectual Property” means collectively, the following intangible assets that
are owned or used by the a party in connection with its Business:

(i)

all fictitious business names, and any trade names, registered and unregistered
trademarks, servicemarks and logos, together with all translations, adaptations,
derivations and combinations thereof that are used in connection therewith and
including all goodwill associated therewith and any applications or
registrations therefor, and renewals in connection therewith (collectively, the
“Marks”);

(ii)

all patents and patent applications and patent disclosures, together with all
reissuances, continuations (in whole or in part), revisions and reexaminations
thereof (collectively, the “Patents”);

(iii)

all copyrights in both published works and unpublished works that are material
to the conducting of the Business and all applications, renewals and
registrations thereof (collectively, the “Copyrights”);

(iv)

all inventions (whether or not patentable), all proprietary rights and business
information (including, but not limited to, ideas, research and development,
know-how, formulas, compositions, manufacturing and production processes and
techniques, technical data, designs, drawings, specifications,
customer/subscriber lists, supplier lists, pricing and cost information, and
business and marketing plans and proposals) (collectively, “Trade Secrets”); and

(v)

all computer software and databases (including data and related documentation)
other than “off-the-shelf” software (“Software”).

“Knowledge of HT” means the actual knowledge of any of the HT Shareholder or the
HT Board of Directors.  

“Knowledge of BnetEFactor” means the actual knowledge of any of the executive
officers of BnetEFactor.

“Law” means any federal, state, local, municipal, foreign or other law, statute,
constitution, principle of common law, resolution, ordinance, code, edict,
decree, rule, regulation, ruling or requirement issued, enacted,





adopted, promulgated, implemented or otherwise put into effect by or under the
authority of any Governmental Body.

“Liability” means any liability or obligation (whether known or unknown, whether
asserted or unasserted, whether absolute or contingent, whether accrued or
unaccrued, whether liquidated or unliquidated, whether incurred or consequential
and whether due or to become due), including any liability for Taxes.

“Lien” means any mortgage, pledge, lien, security interest, charge, claim,
equitable interest, encumbrance, restriction on transfer, conditional sale or
other title retention device or arrangement (including a capital lease), deposit
arrangement, collateral assignment, or restriction on the creation of any of the
foregoing, whether relating to any property or right or the income or profits
therefrom; provided, however, that the term “Lien” shall not include statutory
liens for Taxes to the extent that the payment thereof is not in arrears or
otherwise due.

“Material Adverse Effect” means any event or events or any change in or effect
on the Parties’ financial condition, business, operations, assets, properties,
or results of operations that, when taken as a whole, (i) has materially
interfered or is reasonably likely to materially interfere with the ongoing
operations of the Parties’ business or (ii) singly or in the aggregate has
resulted in, or is reasonably likely to have, a material adverse effect on the
ongoing conduct of the business of the Parties; provided, however, that any
adverse effect arising out of or resulting from (x) an event or series of events
or circumstances affecting the United States economy generally or the economy
generally of any other country in which the Parties operate or (y) the entering
into of this Agreement and the consummation of the transactions contemplated
thereby, shall be excluded in determining whether a Material Adverse Effect has
occurred.

“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).

“Person” means an individual, a partnership, a corporation, an association, a
joint stock company, a trust, a joint venture, an unincorporated organization,
or a Governmental Body (or any department, agency, or political subdivision
thereof).

 “BnetEFactor” has the meaning set forth in the introductory paragraph of this
Agreement.

“BnetEFactor Financial Statements” means the audited financial statements of
BnetEFactor as of and for the years ended December 31, 2011 and December 31,
2010, and the unaudited financial statements as of and for the nine-month period
ended September 30, 2012.

“BnetEFactor SEC Documents” has the meaning set forth in Section 5.18.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Signature Page” has the meaning set forth in the introductory paragraph of this
Agreement

“HT” has the meaning set forth in the introductory paragraph of this Agreement.

“HT Shareholder” has the meaning set forth in the introductory paragraph of this
Agreement.

“HT Shares” has the meaning set forth in the Recitals of this Agreement.

“HT Financial Statements” means the audited financial statements of HT as of and
for the years ended March 31, 2012 2011 and the unaudited financial statements
as of and for the interim period ended March 31, 2013.

“Transaction” means the Exchange and other actions described in Section 1.3 of
this Agreement








ARTICLE III

REPRESENTATIONS AND WARRANTIES

OF THE HT MEMBERS




The HT Shareholder hereby represents and warrants to BnetEFactor as follows:




3.1

Ownership of the HT Shares.  The HT Shareholder owns, beneficially and of
record, good and marketable title to the HT Shares free and clear of all Liens,
adverse claims, proxies, options or stockholders' agreements. The HT Shareholder
represents that it has no right or claims whatsoever to any additional HT Shares
and does not have any options, warrants or any other instruments entitling the
HT Shareholder to exercise to purchase any HT Shares.  At the Closing, the HT
Shareholder will convey to BnetEFactor good and marketable title to the HT
Shares, free and clear of any Liens, security interests, liens, adverse claims,
encumbrances, equities, proxies, options, stockholders' agreements or
restrictions.




3.2

Authority Relative to this Agreement.  This Agreement has been duly and validly
executed and delivered by the HT Shareholder and constitutes a valid and binding
agreement of the HT Shareholder, enforceable against the HT Shareholder in
accordance with its terms.




3.3

Investment.  Such HT Shareholder (a) is acquiring the Exchange Shares solely for
its own account for investment purposes, and not with a view to the distribution
thereof, (b) is a sophisticated investor with knowledge and experience in
business and financial matters, (c) has received certain information concerning
BnetEFactor and has had the opportunity to obtain additional information as
desired in order to evaluate the merits and the risks inherent in holding the
Exchange Shares, and (d) is able to bear the economic risk of acquiring the
Exchange Shares pursuant to the terms of this Agreement, including a complete
loss of its investment in the Exchange Shares. The certificates evidencing the
Exchange Shares shall bear a restrictive legend indicating such Exchange Shares
have been issued in a non-registered transaction and restricted securities as
that term is defined in Rule 144 promulgated under the Securities Act.




ARTICLE IV

REPRESENTATIONS AND WARRANTIES

OF HT AND THE HT SHAREHOLDER




HT and the HT Shareholder, hereby represents and warrants as follows, which
warranties and representations shall also be true as of the Closing except as
set forth in the disclosure schedule attached to this Agreement (the HT
“Disclosure Schedule”).  The HT Disclosure Schedule is arranged in paragraphs
corresponding to the numbered paragraphs contained in this Article IV.




4.1

Authorization of Transaction.  HT has the power to enter into this Agreement and
to perform its obligations hereunder. The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized by the HT Shareholder and the Board of Directors of HT. This
Agreement has been duly executed and delivered by HT and constitutes a legal,
valid and binding obligation of HT, enforceable against HT in accordance with
its terms, except as enforcement may be limited by applicable bankruptcy,
insolvency or other laws affecting creditor’s rights generally or by legal
principles of general applicability governing the availability of equitable
remedies.

4.2

Financial Statements. At or prior to the Closing, Cloud shall provide
BnetEFactor with a copy of the HT Financial Statements.  The HT Financial
Statements fairly present, in all material respects, the financial condition of
HT as of the date thereof and the results of its operations for the periods then
ended. There are no material Liabilities, obligations or claims not disclosed or
referenced in HT Financial Statements or in any exhibit thereto or notes thereto
other than contracts or obligations occurring in the ordinary course of
business; and no such contracts or obligations occurring in the ordinary course
of business constitute Liens or other Liabilities which materially alter the
financial condition of HT as reflected in the HT Financial Statements.  The HT
Financial Statements have been prepared in accordance with generally accepted
accounting principles “GAAP” (except as may be indicated therein or in the notes
thereto and except for the absence of footnotes, in the case of unaudited
financial statements).










4.3

No Litigation or Proceeding.  HT is not a party to, or the subject of, any
pending litigation, claims, or governmental investigation or proceeding not
reflected in HT Financial Statements, and to the Knowledge of HT there are no
lawsuits, claims, assessments, investigations, or similar matters, threatened or
contemplated against or affecting HT or the management or properties of HT.

4.4

Organization. HT has been duly organized as a corporation and is validly
existing and in good standing under the laws of the United Kingdom, and has the
power to own, lease and operate its property and to carry on its business as now
being conducted and is duly qualified to do business and in good standing to do
business in any jurisdiction where so required except where the failure to so
qualify would have no Material Adverse Effect on HT.  The Articles of
Organization of HT, and the Bylaws of HT, are set forth on Schedule 4.4 attached
hereto.

4.5

Capitalization.

 All outstanding HT Shares are, and shall be at Closing, validly issued, fully
paid and nonassessable.  There are no voting trusts, proxies or other
agreements, commitments or understandings of any character to which HT is a
party or by which HT is bound with respect to the voting of any HT Shares.
 There are no outstanding obligations to repurchase, redeem or otherwise acquire
any HT Shares.

4.6

Contracts. Except as set forth on Schedule 4.6, HT does not have any material
contracts, leases, arrangements or commitments (whether oral or written). HT is
not a party to or bound by or affected by any contract, lease, arrangement or
commitment (whether oral or written) relating to: (a) the employment of any
person; (b) the acquisition of services, supplies, equipment or other personal
property; (c) the purchase or sale of real property; (d) distribution, agency or
construction; (e) lease of real or personal property as lessor or lessee or
sublessor or sublessee; (f) lending or advancing of funds; (g) borrowing of
funds or receipt of credit; (h) incurring any obligation or liability; or (i)
the sale of personal property.




4.7

No Breaches of Contracts. HT has not materially breached any material agreement
to which it is a party.




4.8

Intellectual Property.  HT owns or has the right to use pursuant to license,
sublicense, agreement, or permission all Intellectual Property necessary or
desirable for the operation of the business of HT as presently conducted.  Each
item of Intellectual Property owned or used by HT immediately prior to the
Closing will be owned or available for use by HT on identical terms and
conditions immediately subsequent to the Closing.  HT has taken all necessary
action to maintain and protect each item of Intellectual Property that it owns
or uses. HT has not interfered with, infringed upon, misappropriated, or
otherwise come into conflict with any Intellectual Property rights of third
parties.  Schedule 4.8 identifies each patent or registration which has been
issued to HT with respect to any of its Intellectual Property, identifies each
pending patent application or application for registration which HT has made
with respect to any of its Intellectual Property, and identifies each license,
agreement, or other permission which HT has granted to any third party with
respect to any of its Intellectual Property (together with any exceptions).
 With respect to each item of Intellectual Property required to be identified in
Schedule 4.8:




(a)

HT possesses all right, title, and interest in and to the item, free and clear
of any lien, charge, encumbrance, license or other restriction;




(b)

the item is not subject to any outstanding injunction, judgment, order, decree,
ruling, or charge;




(c)

no action, suit, proceeding, hearing, investigation, charge, complaint, claim,
or demand is pending or is threatened which challenges the legality, validity,
enforceability, use, or ownership of the item; and




(d)

Schedule 4.8 identifies each item of Intellectual Property that any third party
owns and that HT uses pursuant to license, sublicense, agreement, or permission.
 With respect to each item of Intellectual Property required to be identified in
Schedule 4.8:



(i)

the license, sublicense, agreement, or permission covering the item is legal,
valid, binding, enforceable, and in full force and effect;









(ii)

the license, sublicense, agreement, or permission will continue to be legal,
valid, binding, enforceable, and in full force and effect on identical terms
following the consummation of the transactions contemplated hereby;



(iii)

no party to the license, sublicense, agreement, or permission is in breach or
default, and no event has occurred which with notice or lapse of time would
constitute a breach or default or permit termination, modification, or
acceleration thereunder;



(iv)

no party to the license, sublicense, agreement, or permission has repudiated any
provision thereof;



(v)

with respect to each sublicense, the representations and warranties set forth in
subsections (i) through (iv) above are true and correct with respect to the
underlying license;



(vi)

the underlying item of Intellectual Property is not subject to any outstanding
injunction, judgment, order, decree, ruling, or charge; and




(vii)

no action, suit, proceeding, hearing, investigation, charge, complaint, claim,
or demand is pending or is threatened which challenges the legality, validity,
or enforceability of the underlying item of Intellectual Property.




4.09

Title to Assets.  HT has good and marketable title to, or a valid leasehold
interest in, the properties and assets used by it located on its premises, or
shown on the most recent balance sheet included in HT’s Financial Statements or
acquired after the date thereof, free and clear of any liens, charges or
encumbrances, except for properties and assets disposed of in the ordinary
course of business since the date of the such most recent balance sheet.




4.10

Books and Records.  The financial records, minute books, and other documents and
records of HT have been or will be made available to BnetEFactor prior to the
Closing.




4.11

Legal Compliance.  To the knowledge of HT, it is and has been, in compliance
with, and has conducted any business previously owned or operated by it in
compliance with, all applicable laws, orders, rules and regulations of all
governmental bodies and agencies, including applicable securities laws and
regulations and environmental laws and regulations, except where such
noncompliance has and will have, in the aggregate, no material adverse effect.




4.12

Undisclosed Liabilities.  HT has no material liability (whether known or
unknown, whether asserted or unasserted, whether absolute or contingent, whether
accrued or unaccrued, whether liquidated or unliquidated, and whether due or to
become due, including any liability for taxes), except for (i) liabilities set
forth in the HT Financial Statements.




4.13

Employee and Consultants.  HT has provided to BnetEFactor an accurate and
complete list of all of its current employees, consultants or independent
contractors.  HT is not a party to or bound by any employment agreement or any
union contract, collective bargaining agreement or similar contract or
agreement, or any other contract or agreement to provide severance payments or
benefits to any employee upon termination of employment.  




4.14

Permits and Licenses. HT holds all of the material permits, licenses,
certificates or other authorizations of foreign, federal, state or local
governmental agencies required for the conduct of its business as presently
conducted except where the failure to obtain such permits, licenses,
certificates or other authorization would have no Material Adverse Effect on HT.




4.15

No Disagreements With lawyers or Accountants. There are no disagreements of any
kind presently existing, or reasonably anticipated by HT to arise, between the
accountants and lawyers formerly or presently employed by HT.













4.16

Representations and Warranties. No representation or warranty by HT contained in
this Agreement and no statement contained in any certificate, schedule or other
communication furnished pursuant to or in connection with the provisions hereof
contains or shall contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading. There is
no current or prior event or condition of any kind or character pertaining to HT
that may reasonably be expected to have a material adverse effect on HT. Except
as specifically indicated elsewhere in this Agreement, all documents delivered
by HT in connection herewith have been and will be complete originals, or exact
copies thereof.




ARTICLE V

REPRESENTATIONS AND WARRANTIES

OF BNETEFACTOR




BnetEFactor hereby represents and warrants as follows, which warranties and
representations shall also be true as of the Closing except as set forth in the
disclosure schedule attached to this Agreement (the “BnetEFactor Disclosure
Schedule”).  The BnetEFactor Disclosure Schedule is arranged in paragraphs
corresponding to the numbered paragraphs contained in this Article 5.




5.1

Delivery of BnetEFactor Exchange Shares to HT Shareholder. As of the Closing,
the Exchange Shares to be issued and delivered to the HT Shareholder in the
Exchange will, when so issued and delivered, constitute duly authorized, validly
and legally issued, fully-paid, nonassessable shares of BnetEFactor common
stock, will not be issued in violation of any preemptive or similar rights, will
be issued free and clear of all Liens.

5.2

Authorization of Transaction. BnetEFactor has the corporate power to enter into
this Agreement and to perform its obligations hereunder. The execution and
delivery of this Agreement and the consummation of the Transaction have been
duly authorized by the Board of Directors of BnetEFactor.    This Agreement has
been duly executed and delivered by BnetEFactor and constitutes a legal, valid
and binding obligation of BnetEFactor, enforceable against BnetEFactor in
accordance with its terms except as enforcement may be limited by applicable
bankruptcy, insolvency or other laws affecting creditor’s rights generally or by
legal principles of general applicability governing the availability of
equitable remedies.

5.3

Financial Statements. BnetEFactor has made available to HT and the HT
Shareholder through the SEC’s EDGAR System, a true and complete copy of the
BnetEFactor Financial Statements.  The BnetEFactor Financial Statements fairly
present, in all material respects, the financial condition of BnetEFactor as of
the date thereof and the results of its operations for the periods then ended.
BnetEFactor Financial Statements have been prepared in accordance with generally
accepted accounting principles (except as may be indicated therein or in the
notes thereto and except for the absence of footnotes, in the case of unaudited
financial statements).

5.4

No Litigation or Proceeding.  BnetEFactor is not a party to, or the subject of,
any pending litigation, claims, or governmental investigation or proceeding not
reflected in BnetEFactor Financial Statements, and to the Knowledge of
BnetEFactor there are no lawsuits, claims, assessments, investigations, or
similar matters, threatened or contemplated against or affecting BnetEFactor or
the management or properties of BnetEFactor.

5.5

Organization.  BnetEFactor is duly organized, validly existing and in good
standing under the laws of the State of Nevada; has the corporate power to own,
lease and operate its property and to carry on its business as now being
conducted and is duly qualified to do business and in good standing to do
business in any jurisdiction where so required except where the failure to so
qualify would have no material adverse effect on BnetEFactor.

5.6

Capitalization.  BnetEFactor has 900,000,000 shares of capital stock authorized
consisting of 800,000,000 shares of common stock, par value $0.001 per share
(the “Common Stock”), and 100,000,000 shares of preferred stock, par value
$0.001 per share (the “Preferred Stock”). As of the date of this Agreement,
BnetEfactor has 8,800,000 shares of Common Stock and no shares of Preferred
Stock issued and outstanding prior to giving effect to effect to (i) the
16-for-1 Forward Split, (ii) cancellation of 7,800,000 shares of Common Stock in
exchange for 7,800,000 shares Series A Preferred, (iii) the issuance shares of
common stock in connection with of the Bnet-EFactor Asset Purchases and (iv) the
Shares issued as the Exchange Shares. There are no existing options,





convertible or exchangeable securities, calls, claims, warrants, preemptive
rights, registration rights or commitments of any character relating to the
issued or unissued capital stock or other securities of BnetEFactor. There are
no voting trusts, proxies or other agreements, commitments or understandings of
any character to which BnetEFactor is a party or by which BnetEFactor is bound
with respect to the voting of any capital stock of BnetEFactor. Except for the
Put Agreement between BnetEFactor and the sole shareholder of Cloud 9
Communications LTD., there are no outstanding obligations to repurchase, redeem
or otherwise acquire any shares of capital stock of BnetEFactor.




5.7

Intellectual Property.  BnetEFactor owns no license, sublicense, agreement, or
Intellectual Property.




5.8

Title to Assets.  BnetEFactor has good and marketable title to, or a valid
leasehold interest in, the properties and assets used by it located on its
premises, or shown on the most recent balance sheet included in BnetEFactor’s
Financial Statements or acquired after the date thereof, free and clear of any
liens, charges or encumbrances, except for properties and assets disposed of in
the ordinary course of business since the date of the such most recent balance
sheet.




5.9

Legal Compliance. To the best knowledge of BnetEFactor, it is and has been, in
compliance with, and BnetEFactor has conducted any business previously owned or
operated by it in compliance with, all applicable laws, orders, rules and
regulations of all governmental bodies and agencies, including applicable
securities laws and regulations and environmental laws and regulations, except
where such noncompliance has and will have, in the aggregate, no material
adverse effect. BnetEFactor has not received notice of any noncompliance with
the foregoing, nor does it have knowledge of any claims or threatened claims in
connection therewith. BnetEFactor has never conducted any operations or engaged
in any business transactions whatsoever other than as set forth in the reports
BnetEFactor has previously filed with the SEC.




5.10

SEC Reports.  BnetEFactor has filed all required documents, reports and
schedules with the SEC, the FINRA and any applicable state or regional
securities regulators or authorities (collectively, the “BnetEFactor SEC
Documents”). As of their respective dates, the BnetEFactor SEC Documents
complied in all material respects with the requirements of the Securities Act,
the Exchange Act, the FINRA rules and regulations and state and regional
securities laws and regulations, as the case may be, and, at the respective
times they were filed, none of the BnetEFactor SEC Documents contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading.




5.11

Consents. The execution and delivery by BnetEFactor of this Agreement and the
closing documents and the consummation by BnetEFactor of the transactions
contemplated hereby do not and will not (i) require the consent, approval or
action of, or any filing or notice to, any corporation, firm, person or other
entity or any public, governmental or judicial authority (except for such
consents, approvals, actions, filing or notices the failure of which to make or
obtain will not in the aggregate have a material adverse effect); (ii) violate
any order, writ, injunction, decree, judgment, ruling, law, rule or regulation
of any Governmental Authority applicable to BnetEFactor, or its business or
assets; (iii) constitute a material breach of any agreement, indenture,
mortgage, license or other instrument or document to which BnetEFactor, is a
party or to which any of them is otherwise subject; and (iv) violate or conflict
with any provision of the respective Articles of BnetEFactor.

5.12

No Disagreements With Lawyers or Accountants. There are no disagreements of any
kind presently existing, or reasonably anticipated by BnetEFactor to arise,
between the accountants and lawyers formerly or presently employed by
BnetEFactor.




5.13

No Security Regulatory Investigation. Neither BnetEFactor nor any of its past or
present officers or directors is, or ever has been, the subject of any formal or
informal inquiry or investigation by the SEC or the FINRA.




 5.14

Representations and Warranties. No representation or warranty by BnetEFactor
contained in this Agreement and no statement contained in any certificate,
schedule or other communication furnished pursuant to or in connection with the
provisions hereof contains or shall contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. There is no current or prior event or condition of any kind or
character pertaining to





BnetEFactor that may reasonably be expected to have a material adverse effect on
BnetEFactor. Except as specifically indicated elsewhere in this Agreement, all
documents delivered by BnetEFactor in connection herewith have been and will be
complete originals, or exact copies thereof.

ARTICLE VI

CERTAIN ACTIONS PRIOR TO CLOSING




6.1

Access.  Prior to the Closing, HT, the HT Shareholder and BnetEFactor, shall be
entitled to make such investigations of the assets, properties, business and
operations of the other party, and to examine the books, records, tax returns,
financial statements and other materials of the other party as such
investigating party deems necessary in connection with this Agreement and the
Transactions. Any such investigation and examination shall be conducted at
reasonable times and under reasonable circumstances, and the parties hereto
shall cooperate fully therein. Until the Closing, and if the Closing shall not
occur, thereafter, each party shall keep confidential and shall not use in any
manner inconsistent with the transactions contemplated by this Agreement, and
shall not disclose, nor use for their own benefit, any information or documents
obtained from the other party concerning the assets, properties, business and
operations of such party, unless such information (i) is readily ascertainable
from public or published information, (ii) is received from a third party not
under any obligation to keep such information confidential, or (iii) is required
to be disclosed by any law or order (in which case the disclosing party shall
promptly provide notice thereof to the other party in order to enable the other
party to seek a protective order or to otherwise prevent such disclosure). If
this transaction is not consummated for any reason, each party shall return to
the other all such confidential information, including notes and compilations
thereof, promptly after the date of such termination. The representations and
warranties contained in this Agreement shall not be affected or deemed waived by
reason of the fact that either party hereto discovered or should have discovered
any representation or warranty is or might be inaccurate in any respect.

6.2

Public Disclosures.  Except as required by law, prior to the Closing, the HT
Shareholder and BnetEFactor agree not to issue any statement or communications
to the public or the press regarding the Transaction without the prior written
consent of the other party.  BnetEFactor shall provide HT with a copy of any
document to be filed by BnetEFactor with the SEC regarding this Agreement and/or
the Transaction, not less than two days prior to such filing BnetEFactor shall
provide HT with a copy of any press release or other public announcement
regarding this Agreement and/or the Transaction not less than two days prior to
the distribution of such press release or other public announcement.   




ARTICLE VII

OTHER CONDITIONS PRECEDENT




7.1

Conditions Precedent to the Obligations of HT.  In addition to the conditions
precedent to Closing set forth in Section 1.3 of this Agreement, all obligations
of HT and HT Shareholder under this Agreement are subject to the fulfillment,
prior to or as of the Closing, of each of the following conditions:

(a) HT shall have completed its due diligence review of BnetEFactor, and the
results of such review shall be satisfactory to the HT in its sole discretion.

(a) BnetEFactor shall have performed and complied with all covenants,
agreements, and conditions set forth or otherwise contemplated in, and shall
have executed and delivered all documents required by, this Agreement to be
performed or complied with or executed and delivered by them prior to or at the
Closing.

(a) The directors of BnetEFactor shall have approved in accordance with
applicable corporation law the execution and delivery of this Agreement and the
consummation of the Transactions.

(a) On or before the Closing Date, BnetEFactor shall have delivered to HT
certified copies of resolutions of the directors of BnetEFactor approving and
authorizing the execution, delivery and performance of this Agreement and
authorizing all of the necessary and proper action to enable BnetEFactor to
complete the Transaction.

(a)





BnetEFactor shall have sufficient shares of its capital stock authorized to
complete the Exchange and the Transaction.

(a) HT shall have received all necessary and required approvals and consents
from required parties.

7.2

Conditions Precedent to the Obligations of BnetEFactor. All obligations of
BnetEFactor under this Agreement are subject to the fulfillment, prior to or at
the Closing, of each of the following conditions:

(a)

The representations and warranties by HT contained in this Agreement or in any
certificate or document delivered pursuant to the provisions hereof shall be
true and correct in all material respects at and as of the Closing as though
such representations and warranties were made at and as of such times.

(b)

HT shall have performed and complied with, in all material respects, all
covenants, agreements, and conditions required by this Agreement to be performed
or complied with by it prior to or at the Closing.

(c)

The HT Shareholder shall have executed the Agreement and exchanged its HT Shares
for Exchange Shares pursuant to this Agreement.

(d)

All financial statements required by Form 8-K shall have been delivered by HT to
BnetEFactor.

ARTICLE VIII

SURVIVAL OF REPRESENTATIONS AND WARRANTIES




The representations and warranties made by BnetEFactor, HT and the HT
Shareholder (including the representations and warranties set forth in Articles
II, III and IV and the representations and warranties set forth in any
certificate delivered at closing by an officer of BnetEFactor and HT) shall
survive the Closing for a period of six months.  For purposes of this Agreement,
each statement or other item of information set forth in any Schedule of a party
hereto shall be deemed to be a part of the representations and warranties made
by such party in this Agreement. In the event of any breach of a representation
or warranty prior to the end of the survival period, an aggrieved party shall
have such rights as may be available under Nevada law.




ARTICLE IX

TERMINATION

9.1

Events of Termination. This Agreement may, by notice given in the manner
hereinafter provided, be terminated and abandoned at any time prior to
completion of the Closing, as follows:




(a)

by HT if (1) there has been a material Breach (as defined below) by BnetEFactor
and, in the case of a covenant or agreement Breach, such Breach shall not have
been cured within ten (10) days after receipt by BnetEFactor of notice
specifying particularly such Breach, (2) if HT determines in its sole discretion
as a result of its due diligence review of BnetEFactor that it does not wish to
proceed with the Exchange;




(b)

by BnetEFactor if (1) there has been a material Breach by HT and, in the case of
a covenant or agreement Breach, such Breach shall not have been cured within ten
(10) days after receipt by HT of notice specifying particularly such Breach, (2)
if BnetEFactor determines in its sole discretion as a result of its due
diligence review of HT that it does not wish to proceed with the Exchange;




(c)

by mutual agreement of HT and BnetEFactor.




This Agreement may not be terminated after completion of the Closing.  There
shall be deemed to be a “Breach” of a representation, warranty, covenant,
obligation, or other provision of this Agreement if there is or has been (a) any
inaccuracy (subject to applicable knowledge and materiality qualifiers, if any)
in, or breach of, or any failure to comply with, or perform, such
representation, warranty, covenant, obligation, or other provision, or (b) any
claim





(by any Person) or other circumstance that is inconsistent with such
representation, warranty, covenant, obligation, or other provision; and the term
“Breach” shall be deemed to refer to any such inaccuracy, breach, failure,
claim, or circumstance.




ARTICLE X

MISCELLANEOUS




10.1

Further Assurances.  At any time, and from time to time, after the Effective
Time, each party will execute such additional instruments and take such action
as may be reasonably requested by the other party to confirm or perfect title to
any property transferred hereunder or otherwise to carry out the intent and
purposes of this Agreement.




10.2

Waiver.  Any failure on the part of any party hereto to comply with any of its
obligations, agreements or conditions hereunder may be waived in writing by the
party (in its sole discretion) to whom such compliance is owed.




10.3

Amendment.  This Agreement may be amended only in writing as agreed to by all
parties hereto.




10.4

Notices.  All notices, consents, waivers, and other communications under this
Agreement must be in writing and will be deemed to have been duly given (a) when
delivered by hand (with written confirmation of receipt), (b) three (3) days
after being deposited in the mails, if sent by certified mail, with return
receipt requested, postage and fees prepaid (c) upon confirmed receipt, if sent
by facsimile transmission, or (d) one (1) day after sending, if sent by a
nationally recognized overnight delivery service (receipt requested) specifying
next day delivery, in each case to the appropriate addresses set forth below (or
to such other addresses as a party may designate by notice to the other
parties):

BnetEFactor, Inc.

Home Training Initiative Ltd.

122 West 26th Street, 5th Floor

321 Chase Road,

New York, NY 10001

London, N14 6JT  GB

Attn:  Adriaan Reinders, President

Attn Jeremy Harbour, Regional group CEO

Email: adrie@efactor.com

Email: jeremy@unity-group.com




10.5

Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.




10.6

Binding Effect.  This Agreement shall be binding upon the parties hereto and
inure to the benefit of the parties, their respective heirs, administrators,
executors, successors and assigns.




10.7

Entire Agreement.  This Agreement and the attached Schedules and Exhibits, is
the entire agreement of the parties covering everything agreed upon or
understood in the transaction. There are no oral promises, conditions,
representations, understandings, interpretations or terms of any kind as
conditions or inducements to the execution hereof.

10.8

Responsibility and Costs.  Whether the Transaction is consummated or not, all
fees, expenses and out-of-pocket costs, including, without limitation, fees and
disbursements of counsel, financial advisors and accountants, incurred by the
parties hereto shall be borne solely and entirely by the party that has incurred
such costs and expenses, unless the failure to consummate the Transaction
constitutes a breach of the terms hereof, in which event the breaching party
shall be responsible for all costs of all parties hereto.




10.09

Applicable Law, Jurisdiction and Venue.  This Agreement shall be construed and
governed by the internal laws of the State of Nevada. Each party hereto
irrevocably consents to the jurisdiction and venue of the state or federal
courts located in Clark, State of Nevada, in connection with any action, suit,
proceeding or claim to enforce the provisions of this Agreement, to recover
damages for breach of or default under this Agreement, or otherwise arising
under or by reason of this Agreement.





IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.




Home Training Initiative Ltd.

BnetEFactor, Inc.



















/S/ Jeremy Harbour

/S/Adriaan Reinders

By:

Jeremy Harbour

By:

Adriaan Reinders

Its:

Regional group CEO

Its:

President.







HT Shareholder




Five5Five PTE, LTD.




/S/ M Loh







         100,000

By:  Margaret Loh Chui Mei, Director

Number of HT Shares







The Exhibits, Schedules and Attachments to this Agreement will be finalized
prior to the anticipated Closing of the proposed transaction and will be filed,
along with any other related documents in an amendment to this Form 8-K followed
the closing of the proposed transaction.








HT DISCLOSURE SCHEDULES




4.2

Financial Statements.

4.4

Organizational Documents

4.6

Material Contracts.




4.8

IntellectualProperty






